Exhibit 10.8 (b)

 

American Woodmark Corporation

Fiscal Year 2000
Annual Incentive Plan for Senior Vice Presidents

 

      The objectives of the Annual Incentive Plan are threefold:
 I.   Provide an incentive which will encourage and reward outstanding
      individual performance;
 II.  Help align the personal goals of the individual with the overall goals of
      and objectives of American Woodmark and the stockholders of American
      Woodmark; and
 III. Together with base pay and long term incentive programs, provide a
      compensation package, in both form and total value, which is equal to or
      better than opportunities offered in the competitive marketplace for
      similar performance in similar positions.

 

Eligibility for Participation in the Annual Incentive Program Senior Vice
Presidents of the Company. Eligible participants must be employed by the Company
on April 30, 2001. All calculations will be reduced on a pro-rated basis for
eligible participants not employed as of May 1, 2000.

 

Determination of Annual Incentive Payout Determination of the payout will be
based on one component:
 1. Zero to 100% of base salary on April 30, 2000 as determined by the attached
    schedule for net income. No payment will be made on net income below $13.5
    million. Net income will be the audited amount as listed in the Company's
    annual report for Fiscal 2000.